DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “LV1” has been used to designate both the vertical line on P1 and the vertical line on P2 in figure 1.  The vertical line on P2 should be LV2 as indicated in the specification at page 9 lines 21 and 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eun (2021/0231436).
The device as claimed is disclosed by Eun with a level body 10, the level body comprising a body housing 130 and a laser light source 122 contained in the body housing, the laser light source configured to emit a laser light beam plane so as to project a laser light line H1,H2 on a target surface (see figure 1), the laser light beam plane configured to form an angle relative to a horizontal plane, the angle being adjustable; a fixing structure configured to fix the laser light source such that the laser light beam plane projected therefrom is fixed at an adjusted angle, the laser light line providing a levelling height when in a horizontal state; and an adjustment means configured to adjust an attitude of the laser light source, when the laser light line projected onto the target surface from the laser light source, from a non-horizontal state the horizontal state (figure 6B).
With respect to claim 2 Eun discloses a means for providing a reference standard for judging whether the laser light line is in a horizontal state, wherein the means for providing a reference standard is one of: a sensor 20; and an additional laser light source (H2, L1), the additional laser light source configured to emit a reference laser light beam plane so as to project a reference laser light line on the target surface, the reference laser light beam plane being at least one of a horizontal laser light beam plane and a vertical laser light beam plane, the reference laser light line is at least one of a horizontal laser light line and a vertical laser light line, and a non-horizontal state and horizontal state of the additional laser light line is determined with reference to at least one of the horizontal laser light line and the vertical laser light line.
With respect to claim 3 Eun discloses a level body 10, the level body comprising a body housing 130 and further comprising a reference laser light source 122 and an additional laser light source 121 which are contained in the body housing, wherein the reference laser light source is configured to emit a reference laser light beam plane so as to project a reference laser light line on a target surface (figure 1), the reference laser light beam plane being one of a horizontal laser light beam plane (H1,H2) and a vertical laser light beam plane (L1), and the reference laser light line being one of a horizontal laser light line and a vertical laser light line, and wherein the additional laser light source emits an additional laser light beam plane and projects an additional laser light line on the target surface, the additional laser light line providing a levelling height when in a horizontal state and an adjustment means, configured to adjust an attitude of the additional laser light source, when the additional laser light line projected onto the target surface from the additional laser light source, from a non-horizontal state, to a horizontal state.
With respect to claim 14 Eun discloses changing the distance between the laser level and the target surface (inherent by where it is selected to be placed), the laser level is configured to realize an additional levelling height range using the additional laser light line of the additional laser light source, a levelling height in the additional levelling height range being higher than a levelling height in the self-levelling height range.
With respect to claim 15 Eun discloses the reference laser light source provides a self-levelling height using the reference laser light line, a levelling height provided by the additional laser light source being higher than the self-levelling height.
With respect to claim 16 Eun discloses activating the reference laser light source and additional laser light source of the laser level; and using the adjustment means of the laser level to adjust the attitude of the additional laser light source so that the additional laser light line projected onto the target surface from the additional laser light source is put into a horizontal state.
With respect to claim 17 Eun discloses moving the laser level so as to change the distance between the laser level and the target surface (inherent).
With respect to claim 18 Eun discloses adjusting the attitude of the additional laser light source is performed at least one of before and after the step of moving the laser level.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun (2021/0231436) in view of Yuen et al (WO 2015/096060).
The device as claimed is disclosed by Eun as stated in the rejection recited above for claims 1-3 and 14-18, but lacks the adjustment means is a rotatable pedestal of the laser level; when rotated, the rotatable pedestal changes the attitude of the additional laser light source; and the rotatable pedestal and the additional laser light source rotate together in a horizontal plane.  Yuen et al teaches the adjustment means is a rotatable pedestal of the laser level.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the lasers of Eun with a rotatable pedestal in the horizontal plane as taught by Yuen et al to adjust the orientation of the laser planes to the horizontal and vertical.
With respect to claim 5 Yuen et al also teaches specific angular increments to orient the laser as desired.  It is also old and well known to rotate a laser at any desired increment, such as, 1.0 milliradians to orient the laser as desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the lasers of the combination of Eun in view of Yuen et al at any desired rotational amount to orient the laser plane in the desired orientation.
With respect to claim 6 the combination of Eun in view of Yuen et al discloses the rotation of the rotatable pedestal is at least one of controlled manually, performed electrically by wired remote control, and performed electrically by wireless remote control.
With respect to claim 7 the combination of Eun in view of Yuen et al discloses a control unit configured to control the rotation of the rotatable pedestal, the control unit configured to: judge whether the additional laser light line is in a horizontal state; when the additional laser light line is in a non-horizontal state, determine a direction and amount of rotation of the rotatable pedestal required to change the additional laser light line to the horizontal state; and actuate the rotatable pedestal to rotate.
With respect to claim 8 the combination of Eun in view of Yuen et al discloses the control unit is further configured to: in the case where the reference laser light line is a vertical laser light line, obtain an angle between the additional laser light line and the vertical laser light line, judge that the additional laser light line is in a non-horizontal state when the angle is not equal to 90 degrees, and judge that the additional laser light line is in a horizontal state when the angle is equal to 90 degrees; and in the case where the reference laser light line is a horizontal laser light line, obtain perpendicular distances from two positions on the additional laser light line to the horizontal laser light line, judge that the additional laser light line is in a non-horizontal state when the two distances are not equal, and judge that the additional laser light line is in a horizontal state when the distances are equal.
 With respect to claim 9 the combination of Eun in view of Yuen et al discloses monitoring the state of the additional laser light line in real time when the rotatable pedestal rotates and the attitude of the additional laser light source consequently changes: and stop the rotation of the rotatable pedestal when the additional laser light line changes to a horizontal state.
With respect to claim 13 the combination of Eun in view of Yuen et al discloses the laser level further comprises a base assembly configured to support for supporting the level body, the base assembly comprising the rotatable pedestal; and the base assembly further comprises a base and supporting legs, at least one of the supporting legs being height-adjustable, so that the laser level is configured to realize a self-levelling height range using the reference laser light line projected from the reference laser light source.
With respect to claim 19 the combination of Eun in view of Yuen et al discloses monitoring the state of the additional laser light line in real time during adjustment of the attitude of the additional laser light source; and stopping the adjustment when the additional laser light line changes to a horizontal state.
Claim(s) 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun (2021/0231436) in view of Yuen et al (WO 2015/096060) as applied to claims 4-9, 13, and 19 above, and further in view of Kumagai et al (9,523,575).
The device as claimed is disclosed by the combination of Eun in view of Yuen et al as stated in the rejection recited above for claims 4-9, 13, and 19, but lack the control unit is a specific application program of one of a smart phone and a remote controller.  Kumagai et al teaches using a controller that is a smart phone 30C to control the device is a common remote device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a smart phone to control the device of the combination of Eun in view of Yuen et al as taught by Kumagai et al to control the device with a common remote device.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855